Appellant submits two propositions, substantially presenting the same point, viz.: that the testimony does not sustain the verdict and judgment. There is nothing in the record suggesting the connection of any party other than appellant, with the manufacture of the intoxicating liquor found by the officers in appellant's house on the occasion of their search. Appellant's wife engaged herself at once upon the appearance of the officers in an *Page 277 
effort to destroy the incriminating evidence. The testimony in nowise supports the theory that anyone else had been on the premises or about the house of appellant such length of time as would be necessary to make a run of liquor or operate the still found by the officers. The finished product was in appellant's house, — his wife tried to dispose of it, — a path led from his house to a near by thicket in which was mash, a furnace with live coals under it, and all the necessary paraphernalia for the making of whisky, except that the coil was not there. The ease with which a coil could be disconnected and secreted or removed after the run was finished, would prevent this court under facts like these from attaching significance to the fact that the still lacked this much of being complete and from deciding that the jury were not justified in believing that appellant had made the whisky that was found in his possession.
We can not agree to the soundness of appellant's contention that the fact that the jury found him guilty under the manufacturing count of the indictment, could have any weight with this court in holding that thereby the jury rejected the fact of his possession of the mash and of the still and of the whisky found in his house, as factors in determining his guilt of the manufacture. Even if in law the result of such verdict would be to prevent a subsequent conviction of appellant of the offense of possession of the whisky or of the still, this will not be held to deprive the jury of their right to consider such facts in determining the guilt of the accused under the count charging the manufacture.
The motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.